78 F.3d 579
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gregory MARSHALL, Plaintiff--Appellant,v.COMMISSIONER OF CORRECTION;  Richard A. Lanham, Sr.;  G.Nuth, Warden;  T. Purnell, Chief of Security;  KarenWouldridge, Case Worker;  Major Ford;  Captain Wouldridge,Jr.;  M. Anderson, Correctional Officer I;  C.A. Jackson,Remedy Coordinator, Defendants--Appellees.
No. 95-8548.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 7, 1996.Decided Feb. 29, 1996.

Gregory Marshall, Appellant Pro Se.  Audrey J.S. Carrion, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Marshall v. Commissioner of Correction, No. CA-95-334-B (D.Md. Nov. 21, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.